Citation Nr: 0901628	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-28 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse for VA death benefits purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.  The veteran died in January 1979.  The 
appellant married the veteran in May 1956 and separated from 
the veteran in approximately 1963, 16 years prior to his 
death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  In that decision, the RO 
proposed to terminate the appellant's non-service-connected 
death pension benefits because she did not live continuously 
with the veteran until his death.  Prior to this decision, 
the appellant raised the issue of entitlement to an earlier 
effective date for non-service-connected death pension 
benefits.  This issue, while currently moot given that the 
appellant's death pension benefits have been revoked, is not 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action.  

The appellant testified at a hearing before the RO in January 
2006.  A transcript of that hearing is associated with the 
claims file.  In her July 2004 VA Form 9 the appellant 
requested a hearing before the Board however, in January 2007 
correspondence the appellant withdrew her request for a 
hearing.  



FINDINGS OF FACT

1. The appellant and the veteran were married in May 1956.

2.  The veteran died in January 1979; at the time of his 
death he had been separated from the appellant for 
approximately 16 years.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran have not been met. 38 
U.S.C.A. §§ 101(31), 103, 5107(b) 1304, 1310, 1311, 1541 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking non-service-connected death pension.  
In order to establish entitlement to death-related benefits, 
the appellant must have been the veteran's surviving spouse. 
38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued. 38 C.F.R. § 3.1(j).  For VA death 
benefits entitlement purposes, the veteran must have been 
married to the appellant for over one year or for any period 
of time if a child was born of the marriage.  38 C.F.R. § 
3.54.

As above noted, the veteran died in January 1979.  In April 
1979 the appellant submitted a claim for death benefits as 
the surviving spouse of the veteran.  She submitted a 
marriage certificate showing that she and the veteran were 
married in May 1956 and indicated that the veteran abandoned 
her for another woman but they were never divorced.  Three 
children were born from this marriage.  The appellant 
indicated that there was no legal separation between her and 
the veteran, that the veteran contributed money for her 
support, and that she continued to see the veteran every 
year.  She also indicated that they were separated for 16 
years prior to his death.    

In February 1979 J.Z. submitted a claim for death benefits, 
also claiming to be the surviving spouse of the veteran.  She 
indicated that she began living with the veteran in Puerto 
Rico approximately one year after he separated from the 
appellant and that they had two daughters together.  In April 
1987 the RO issued an Administrative Decision finding J.Z. to 
be the "surviving spouse" of the veteran for purposes of VA 
death benefits.  

The appellant submitted a second claim for VA death benefits 
as the surviving spouse of the veteran in February 1998 and 
was notified in November 1998 that her claim had been 
previously denied in April 1987 and could not be allowed.  

The appellant submitted a third claim for VA death benefits 
as the surviving spouse of the veteran in April 2001 and in 
August 2001 was informed that her claim had been granted 
effective May 1, 2001, the month preceding her claim.  
In March 2002 the appellant requested an earlier effective 
date for death pension benefits back to 1979 when her husband 
died.  By letter dated in March 2003 the RO proposed to 
terminate the appellant's death pension benefits as the 
surviving spouse of the veteran because she did not live 
continuously with the veteran until his death.  This letter 
referenced the prior April 1987 administrative decision and 
November 1998 letter denying death pension benefits and noted 
that the appellant had incorrectly answered the question 
"Did surviving spouse live continuously with the veteran 
from date of marriage to date of death?" in her April 2001 
application for benefits.   

In various correspondences and during the January 2006 
hearing before the RO, the appellant argued that she never 
wanted to separate from the veteran but that he was a 
womanizer and an alcoholic and she could not continue to be 
with him so they were forced to separate.  She also claimed 
that they never obtained a divorce or legal separation.  
Significantly, in July 2004 correspondence the appellant 
stated that the veteran always asked the appellant to get 
back together with him but she denied his request, stating 
that she "could not go back to that same life."     

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against recognition 
of the appellant as the veteran's surviving spouse for VA 
purposes.  As above, the term "surviving spouse" means a 
person of the opposite sex who was the spouse of a veteran at 
the time of the veteran's death and "who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death."  The appellant has repeatedly stated 
and testified that she did not live with the veteran for 16 
years prior to his death in January 1979.  As such, her 
contentions simply do not provide a basis on which her claim 
may be granted. Accordingly, recognition of the appellant as 
the veteran's surviving spouse for VA purposes is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required as the law and not 
the facts are dispositive and the claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  



ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA death benefits purposes is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


